PER CURIAM.
Although the trial court was incorrect to dismiss the appellant’s second postconviction motion on the basis that it lacked jurisdiction to entertain the claim therein, we affirm the trial court’s order because the appellant’s second motion was not filed within two years of the date that his judgment and sentence became final, and, despite the appellant’s assertion to the contrary, the facts upon which the present motion is based do not meet the test for newly discovered evidence. See Jones v. State, 709 So.2d 512, 521 (Fla.1998).
AFFIRMED.
ALLEN, C.J., WEBSTER and BROWNING, JJ. concur.